
	

113 S156 RS: Huna Tlingit Traditional Gull Egg Use Act 
U.S. Senate
2013-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 105
		113th CONGRESS
		1st Session
		S. 156
		[Report No. 113–51]
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2013
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 27, 2013
			Reported by Mr. Wyden,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To allow for the harvest of gull eggs by the Huna Tlingit
		  people within Glacier Bay National Park in the State of
		  Alaska.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Huna Tlingit Traditional Gull Egg
			 Use Act .
		2.Authorization for
			 collection of gull eggs
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of the Interior may allow the collection of the eggs of glaucous-winged gulls
			 (Larus glaucescens) not more frequently than twice each
			 calendar year at up to 5 locations within Glacier Bay National Park in the
			 State of Alaska by members of the Hoonah Indian Association.
			(b)ConditionsThe
			 Secretary of the Interior shall establish harvest schedules and locations and
			 any other terms and conditions the Secretary determines to be necessary, based
			 on an annual harvest plan to be prepared jointly by the Secretary and the
			 Hoonah Indian Association.
			2.Limited authorization
			 for collection of gull eggs
			(a)In
			 generalThe Secretary of the Interior (referred to in this Act as
			 the Secretary) may allow the collection by members of the Hoonah
			 Indian Association of the eggs of glaucous-winged gulls (Laurus glaucescens)
			 within Glacier Bay National Park (referred to in this Act as the
			 Park) not more frequently than twice each calendar year at up to
			 5 locations within the Park, subject to any terms and conditions that the
			 Secretary determines to be necessary.
			(b)Applicable
			 lawFor the purposes of sections 203 and 816 of the Alaska
			 National Interest Lands Conservation Act (16 U.S.C. 410hh–2, 3126), the
			 collection of eggs of glaucous-winged gulls within the Park in accordance with
			 subsection (a) shall be considered to be a use specifically permitted by that
			 Act.
			(c)Harvest
			 planThe Secretary shall establish schedules, locations, and any
			 additional terms and conditions that the Secretary determines to be necessary
			 for the harvesting of eggs of glaucous-winged gulls in the Park, based on an
			 annual harvest plan to be prepared by the Secretary and the Hoonah Indian
			 Association.
			
	
		June 27, 2013
		Reported with an amendment
	
